DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castillo (US 10112763) in view of McElroy (US 441693), further in view of Vogel et al. (US 2014/0299567) (hereinafter Vogel), and further in view of Valdes Ibarra (US 10954037).
Regarding Claim 1

	Castillo teaches a container (not shown) and a device (below – Fig. 1 and 4) located inside the container, for hanging a spoon (30) therefrom comprising: the device including a snap ring (10) shaped and dimensioned for possibly being positioned within the groove, the snap ring 


    PNG
    media_image1.png
    571
    605
    media_image1.png
    Greyscale
 	
    PNG
    media_image2.png
    604
    532
    media_image2.png
    Greyscale


Castillo does not teach the bottle including a bottle body with  a closed first end and an open second end defining a bottle mouth, the bottle mouth being defined by a circumferential wall formed at the second end of the bottle body, the circumferential wall of the bottle body including a groove formed along an internal surface thereof; a hook is fixed on the inner surface of the snap ring such that the hook faces away from the inner surface of the circumferential wall defining the bottle mouth; or the first end of the snap ring is provided with a plurality of snap 
McElroy teaches a band (below – Fig. 1, a) having a first end and a second end. McElroy teaches the first end of the band is provided with a plurality of snap grooves (d) and the second end of the band is provided with a snap projection (b) matched with the plurality of snap grooves for selective engagement with one of the plurality of snap grooves (Pg. 1, Ln. 26-38)  

    PNG
    media_image3.png
    413
    427
    media_image3.png
    Greyscale

Vogel teaches a bottle and a device located inside the bottle for hanging a spoon therefrom, comprising: the bottle including a bottle body (below – Fig. 1) with a closed first end and an open second end defining a bottle mouth, the bottle mouth being defined by a circumferential wall (42) formed at the second end of the bottle body, the circumferential wall of the bottle body including a groove (shown at 22) formed along an internal surface thereof; a ring shaped (30) and dimensioned for positioning within the groove, the ring includes an inner surface, an outer surface, a top surface, and a bottom surface (Paragraphs [0020] and [0025]).

    PNG
    media_image4.png
    702
    542
    media_image4.png
    Greyscale

Valdes Ibarra teaches a device (below – Fig. 1 and 2) located inside a bottle for hanging a spoon (50) therefrom, comprising: a bottle including a bottle body (20) with a closed first end (26) and an open second end defining a bottle mouth, bottle mouth being defined by a circumferential wall (28) formed at the second end of the bottle body; and a hook (38) fixed on the inner surface (30) of the circumferential wall such that the hook faces away from the inner surface of the circumferential wall defining the bottle mouth, as can be seen in Fig. 2 below (Col. 6, Ln. 19-32).  

    PNG
    media_image5.png
    775
    522
    media_image5.png
    Greyscale
 	
    PNG
    media_image6.png
    711
    517
    media_image6.png
    Greyscale

Because both Castillo and McElroy both teach means for securing two ends of a band/ring together, it would have been obvious to one skilled in the art at the time of filing to modify the first and second ends of the snap ring of modified Castillo with the teachings of the snap grooves and snap projection of McElroy to achieve the predictable result of interlocking the prongs. See MPEP 2143(I)(B).
Castillo in view of McElroy (hereinafter “modified Castillo”), Vogel, and Valdes Ibarra are analogous inventions in the field of methods for retaining a spoon within a container.  It would have been obvious to one skilled in the art at the time of filing to modify the bottle of modified Castillo (not shown) with the teachings of the bottle (including the groove) of Vogel in order to help prevent the snap ring from falling inside the container (Paragraph [0025]). Further, because both modified Castillo in view of Vogel and Valdes Ibarra teach methods of retaining a spoon within a container, it would have been obvious to one skilled in the art at the time of filing to substitute the retaining method at the end of the spoon of modified Castillo in view of Vogel 

Regarding Claim 2

	Modified Castillo in view of Vogel and further in view of Valdes Ibarra (hereinafter “modified Castillo2”) teaches all the limitations of claim 1 as stated above. As can be seen in Fig. 4 above, Castillo appears to show the spoon being retained such that it is diametrically opposed to the first and second ends of the snap ring. However, modified Castillo2 does not teach a specific position for the hook. At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the hook positioned along the snap ring such that it is diametrically opposed to the first and second ends of the snap ring, since such a modification would have involved a mere rearrangement of parts.  A rearrangement of parts is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2144.04(VI)(C).
	Applicant has not disclosed that having the hook positioned along the snap ring such that it is diametrically opposed to the first and second ends of the snap ring provides an advantage, is used for a particular purpose or solves a stated problem.  As such, the claim of having the hook positioned along the snap ring such that it is diametrically opposed to the first and second ends of the snap ring does not provide patentable distinction over the prior art of record.

Regarding Claim 3

2 teaches all the limitations of claim 1 as stated above. Valdes Ibarra further teaches the spoon (50) includes a through hole (54) within which the hook (38) passes when one desires to hang the spoon from the hook (Col. 6, Ln. 29-31).

Regarding Claim 4

	Modified Castillo2 teaches all the limitations of claim 1 as stated above. Castillo further teaches the first and second ends (16a/b) of the snap ring are selectively coupled and released to allow for adjustment in the inner diameter defined by the snap ring (Col. 3, Ln. 56 – Col. 4, Ln. 5).

Regarding Claim 6

	Modified Castillo2 teaches all the limitations of claim 1 as stated above. Castillo further teaches the snap ring is made of elastic plastic (Col. 3, Ln. 28-35).

Regarding Claim 7

	Modified Castillo2 teaches all the limitations of claim 1 as stated above. Vogel further teaches the lower edge (22) of the groove extends inwardly further than the upper edge thereof, as can be seen above.

Regarding Claim 9

	Modified Castillo2 teaches all the limitations of claim 1 as stated above. Valdes Ibarra further teaches the through hole (54) of the spoon has a double-hole structure, as can be seen in Fig. 1.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castillo (US 10112763) in view of McElroy (US 441693), further in view of Vogel et al. (US 2014/0299567) (hereinafter Vogel), and further in view of Drummond et al (US 8651311) (hereinafter Drummond).
Regarding Claim 1

	Castillo teaches a container (not shown) and a device (Fig. 1 and 4) located inside the container, for hanging a spoon (30) therefrom comprising: the device including a snap ring (10) shaped and dimensioned for possibly being positioned within the groove, the snap ring includes an inner surface (14 and 26), an outer surface (12), a top surface, and a bottom surface, as well as first and second ends (16a/16b) allowing for adjustment in the inner diameter defined by the snap ring, as can be seen in the figures below (Col. 3, Ln. 20-35 and Col. 3, Ln. 56 – Col. 4, Ln. 5). Castillo teaches a method of retaining a spoon including placing a portion of the snap ring inside an opening in the spoon, as can be seen in Fig. 4. Castillo further teaches the prongs may be interlocked to retain themselves inside a container (Col. 3, Ln. 67 – Col. 4, Ln. 5).
Castillo does not teach the bottle including a bottle body with  a closed first end and an open second end defining a bottle mouth, the bottle mouth being defined by a circumferential wall formed at the second end of the bottle body, the circumferential wall of the bottle body including a groove formed along an internal surface thereof; a hook is fixed on the inner surface of the snap ring such that the hook faces away from the inner surface of the circumferential wall defining the bottle mouth; or the first end of the snap ring is provided with a plurality of snap grooves and the second end of the snap ring is provided with a snap projection matched with the plurality of snap grooves for selective engagement with one of the plurality of snap grooves.  

Vogel teaches a bottle and a device located inside the bottle for hanging a spoon therefrom, comprising: the bottle including a bottle body (Fig. 1) with a closed first end and an open second end defining a bottle mouth, the bottle mouth being defined by a circumferential wall (42) formed at the second end of the bottle body, the circumferential wall of the bottle body including a groove (shown at 22) formed along an internal surface thereof; a ring shaped (30) and dimensioned for positioning within the groove, the ring includes an inner surface, an outer surface, a top surface, and a bottom surface (Paragraphs [0020] and [0025]).
Drummond teaches bottle and a device (below – Fig. 1 and 3) located inside the bottle for hanging a spoon (28) therefrom, comprising: a bottle (10) including a bottle body with a closed first end (16) and an open second end (18) defining a bottle mouth, the bottle mouth being defined by a circumferential wall formed at the second end of the bottle body; and the device including a ring (12) shaped and dimensioned for positioning within the circumferential wall, the ring includes an inner surface (46), an outer surface, a top surface, and a bottom surface, a hook (40) is fixed on the inner surface of the ring such that the hook faces away from the inner surface of the circumferential wall defining the bottle mouth (Col. 3, Ln. 57 – Col. 4, Ln. 60).

    PNG
    media_image7.png
    797
    463
    media_image7.png
    Greyscale
		
    PNG
    media_image8.png
    485
    509
    media_image8.png
    Greyscale

Because both Castillo and McElroy both teach means for securing two ends of a band/ring together, it would have been obvious to one skilled in the art at the time of filing to modify the first and second ends of the snap ring of modified Castillo with the teachings of the snap grooves and snap projection of McElroy to achieve the predictable result of interlocking the prongs. See MPEP 2143(I)(B).
Castillo in view of McElroy (hereinafter “modified Castillo”), Vogel, and Drummond are analogous inventions in the field of methods for retaining a spoon within a container.  It would have been obvious to one skilled in the art at the time of filing to modify the bottle of modified Castillo (not shown) with the teachings of the bottle (including the groove) of Vogel in order to help prevent the snap ring from falling inside the container (Paragraph [0025]). Further, because both modified Castillo in view of Vogel and Drummond teach methods of retaining a spoon within a container, it would have been obvious to one skilled in the art at the time of filing to substitute the retaining method at the end of the spoon of modified Castillo in view of Vogel 

Regarding Claim 10

	Modified Castillo in view of Vogel and further in view of Drummond (hereinafter “modified Castillo3”) teaches all the limitations of claim 1 as stated above. Drummond further teaches the hook (40) having an opening, and the spoon having a tapered projection (54) that effectively clamps the spoon to the hook so that the spoon is horizontally suspended in the middle of the snap ring, as can be seen in Fig. 4 below.

    PNG
    media_image9.png
    326
    504
    media_image9.png
    Greyscale

Drummond does not teach the hook has a diameter that gradually decreases as it extends in the direction away from the snap ring such that the hook is effectively clamped with the spoon, so that the spoon is horizontally suspended in the middle of the snap ring. 
It would have been obvious to one having ordinary skill in the art at the time of filing to reverse the attachment method of the spoon and hook of Drummond so that the hook has a diameter that gradually decreases as it extends in the direction away from the snap ring, and the spoon has a hole that receives the hook, such that the hook is effectively clamped with the spoon, so that the spoon is horizontally suspended in the middle of the snap ring, since it has been held .

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
Applicant argues that Vogel does not teach “the circumferential wall of the bottle body including a groove formed along an internal surface thereof”. The Examiner respectfully disagrees. The Examiner does note that the shelf (22) of Vogel is not a “groove”, however there is a “groove” formed between the shelf (22) and the circumferential wall. Below is an exemplary view of Vogel showing the “groove”.
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (groove)][AltContent: textbox ((22))][AltContent: textbox (Circumferential wall)]




In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d Castillo and McElroy both teach means for securing two ends of a band/ring together. As such, it would have been obvious to one skilled in the art at the time of filing to modify the first and second ends of the snap ring of modified Castillo with the teachings of the snap grooves and snap projection of McElroy to achieve the predictable result of interlocking the prongs. See MPEP 2143(I)(B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733